Citation Nr: 1030487	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a disorder 
manifested by back pain.

2.  Entitlement to service connection for a disorder manifested 
by bilateral knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker



INTRODUCTION

The Veteran had active military service from December 1966 to 
September 1970, and had periods of active and inactive duty for 
training (ADUTRA and INADUTRA) in the United States Naval Reserve 
from March 13, 1978 to April 18, 1994.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veteans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a July 2007 decision, the Board granted the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and denied his claims for service connection for 
bilateral hearing loss and tinnitus.  At that time, the Board 
remanded the Veteran's remaining claims, regarding whether new 
and material evidence was received to reopen a claim for service 
connection for a back disorder, and service connection for a 
bilateral knee disorder, to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.

This decision addresses only whether the evidence submitted is 
new and material to reopen the claim for service connection for a 
disorder manifested by back pain.  Because the claim is reopened, 
and development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the AMC.  Consistent with the instructions 
below, VA will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  A May 1982 rating decision declined to reopen the issue of 
entitlement to service connection for a back disorder on the 
basis that the evidence did not show a back disorder while on 
active duty.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims files since the May 
1982 rating decision bears directly and substantially upon the 
matter under consideration regarding service connection for a 
disorder manifested by back pain, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision that declined to reopen the 
claim of entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the May 1982 RO decision is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for a disorder manifested by 
back pain, and then remands the appeal, an exhaustive analysis of 
VA's attempt to comply with these statutes is not in order.

II.	New and Material Evidence

A May 1982 rating decision declined to reopen the issue of 
entitlement to service connection for a back disorder finding 
that there was no evidence that the Veteran had a post service 
chronic residual back disability due to active service.  The 
Veteran did not appeal.  Hence, that decision is final.  38 
U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to Aug. 29, 2001).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is 
solely cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, the 
Hodge decision stressed that under the regulation new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, supra, 
at 1363.

Changes to 38 C.F.R. § 3.156(a) that define new and material 
evidence are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a)).  Since the Veteran's 
request to reopen his current claim was filed in April 2000, the 
regulations in effect prior to August 29, 2001 are for 
application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and material 
evidence has been submitted.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992). 

As noted, an application to reopen the appellant's claim was 
received in April 2000.  The evidence added to the record since 
the May 1982 rating decision includes VA and private medical 
records, reports, and statements, dated from 1992 to 2010; 
service department records; and written statements from the 
Veteran in support of his claim.  Amongst these is a February 
2004 unsigned statement from J.J.M., D.C., indicating that the 
Veteran currently received treatment for a thoracic sprain/strain 
and thoracic radiculitis.  Dr. J.J.M. opined that the symtoms the 
Veteran presented with were an acute exacerbation of his chronic 
injury from performing Naval duties in 1967.  The VA outpatient 
records dated in August 1995 indicate that the Veteran had low 
back syndrome and chronic back pain was noted in May 1996.  A 
February 2010 VA outpatient clinic note reflects the Veteran's 
complaint of chronic low back pain.

The evidence added to the record since the May 1982 RO decision 
is new, is not cumulative of the evidence previously considered 
by the RO and is so significant, by itself or in conjunction with 
evidence already of record, to warrant reconsideration of the 
merits of the claim on appeal.  Since the previous denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual disability due to 
service, the VA and private medical records, reflecting 
complaints of back pain and diagnoses of thoracic sprain/strain 
and thoracic radiculitis, along with the statement from Dr. 
J.J.M., relates to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The issue of entitlement to service connection for a 
back disorder is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As discussed below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for a disorder manifested by back pain, and 
will issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a disorder manifested by 
back pain, is reopened.


REMAND

A veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
ADUTRA, or for disability resulting from injury incurred during a 
period of INADUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

The Veteran claims, including in a December 2003 written 
statement, that he injured his back during active service for 
which he was hospitalized and experienced subsequent post-service 
back pain.  Service treatment records document his November 1969 
hospitalization in Atsugi, Japan, for psychiatric observation, 
although no disease was found and a back disorder was not noted.  
However, in his March 2010 written statement, the Veteran stated 
that he was in the "U.S. N.A.S. [illegible- may be a reference 
to Atsugi, Japan] Naval Hospital on base for a week flat on my 
back".  The Veteran's assertion that he experienced back pain 
during active service is deemed credible by the Board for the 
limited purposes of this remand.  See Barr; Jandreau, supra.  The 
Veteran should be contacted and requested to again identify the 
exact name of the hospital in which he was hospitalized for one 
week for treatment of his claimed back disorder.

Naval Reserve treatment records indicate that the Veteran 
reported low back pain, although the records do not associate the 
low back pain with active service.  In September 1979, the 
Veteran reported having recurrent back pain and, in September 
1987, he reported having back problems in 1981.  

More recent VA medical records reflect the Veteran's chronic low 
back pain.  Results of x-rays of his lumbosacral spine taken in 
April 1995 were normal and x-rays of his thoracic spine showed 
very slight scoliotic curvature of the thoracic spine but were 
otherwise normal.  During his July 1995 VA Agent Orange Protocol 
examination, the Veteran was noted to have low back and 
lumbosacral pain due to arthritis.  But, in February 2004, Dr. 
J.J.M., a chiropractor, opined that that the Veteran's thoracic 
sprain/strain and thoracic radicultis were an acute exacerbation 
of his chronic injury from performing Naval duties in 1967.  The 
February 2010 VA outpatient record describes the Veteran's 
complaint of chronic low back pain.

The Veteran further claims that he injured his knees in service 
and experienced subsequent post-service bilateral pain although, 
in his April 2000 written statement, he asserted that his 
bilateral knee condition was due to his back disorder.  Service 
treatment records, dated from 1966 to 1970, do not reflect 
treatment for knee pain.  Naval Reserve treatment records 
indicate that, on September 12, 1987, the Veteran gave a history 
of right knee pain for the past month and an examination noted 
decreased patella biceps reflex in that knee.  A September 23, 
1987 private orthopedic medical record indicates that the Veteran 
was diagnosed with a possible tear in the meniscus of his right 
knee and probable chondromalacia patella.  Results of x-rays of 
the knee were unremarkable.  

Further, when evaluated by the Naval Reserve in May 1988, the 
Veteran reported undergoing arthroscopic surgery in April 1988 
and was doing well.  However, in his March 2010 written 
statement, the Veteran stated that he injured his right knee as 
he was readying himself for a physical fitness test in June or 
July 1988 after which he underwent right knee surgery 
(arthroscopy).  The Veteran's assertion that he experienced knee 
pain during active service or an injury during INADUTRA is deemed 
credible by the Board for the limited purposes of this remand.  
See Barr; Jandreau, supra.  

The more recent VA outpatient records reflect the Veteran's 
complaints of left knee pain diagnosed as arthritis.  A May 2000 
VA outpatient record indicates that earlier (April 2000) x-rays 
of his left knee showed a foreign body.  The Veteran gave a 
history of right knee arthroscopy in 1986 for "arthritis build-
up" and denied any surgery or previous treatment to the left 
knee.  He described an incident as a teenager when he was stuck 
with a pitchfork into the medial aspect of his knee.  Results of 
x-rays taken in May 2000 showed a foreign body in the soft tissue 
medial joint area with patellofemoral degeneration.  The clinical 
impression was left knee foreign body and left knee 
patellofemoral arthritis.  According to the February 2010 VA 
outpatient clinic record, the Veteran complained of bilateral 
knee pain for more than 35 years with a history of right 
arthroscopy in June 1988 to clean out arthritis.

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, the Board is of the opinion that the Veteran should 
be afforded VA examinations to determine the etiology of any back 
or bilateral knee disorder found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the Court has stated that the 
evidence need only require that it "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).

Also, in its July 2007 remand, the Board requested that the 
RO/AMC obtain the specific calendar dates of the Veteran's ADUTRA 
and INADUTRA.  After repeated AMC requests, in February 2010, the 
Defense Personnel Records Information Retrieval System (DPRIS) 
provided the Veteran's specific ADUTRA dates but did not provide 
his INADUTRA dates.  This must be done prior to consideration of 
the Veteran's service connection claims.

As well, in May 2010, the Board received copies of the Veteran's 
pay history records from the Defense Finance and Accounting 
Service.  As the Veteran has not waived initial RO review of the 
new information, the RO/AMC must consider this information and 
issue a supplemental statement of the case (SSOC) prior to Board 
consideration of his claims.  

Recent VA medical records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran in writing and request that he 
clarify if he was hospitalized for a back disorder at 
the United States Naval Air Station hospital in Atsugi 
Japan, while on active duty from 1966 to 1970, or at 
another hospital and identify the exact name of the 
hospital in which he was treated.

2.	Contact the United States Naval Air Station hospital 
in Atsugi, Japan (or another hospital, if identified 
by the Veteran), in writing, and request all medical 
records regarding the Veteran's treatment for a back 
disorder between 1966 and 1970.  If the records are 
unavailable, a written statement to that effect should 
be obtained from the hospital and the Veteran and his 
representative so notified in writing.

3.	Contact the Defense Personnel Records 
Information Retrieval System (DPRIS) and 
any other appropriate state and federal 
agency(ies) and request the specific dates 
of the Veteran's INADUTRA service in the 
United States Naval Reserve between March 
13, 1978 and April 18, 1994.  If these 
dates are unavailable, the responding 
agency(ies) should so state in writing and 
the Veteran and his representative so 
notified in writing.

4.	Obtain all VA medical records regarding 
the Veteran's treatment for the period 
from February 2010 to the present from the 
Syracuse, New York, VA Medical Center and 
the Binghamton, New York, VA Community 
Based Outpatient Clinic, and any 
additional VA and private medical records 
identified by him.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

5.	Schedule the Veteran for VA examination(s) 
to determine the etiology of any disorders 
manifested by bilateral knee and back pain 
found to be present.  The Veteran's claims 
files should be made available to the 
examiner(s) prior to the examination(s).  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a.	Back Pain:  The examiner should be 
advised that the Veteran's assertion 
of experiencing back pain during 
active service has been deemed 
credible by the Board for the limited 
purpose of this remand.  The examiner 
should address the following:

i.	Does the Veteran have any 
residual disability due to the 
back pain in active service ?  

ii.	If so, specifically identify 
such disability, stating 
specifically whether it is at 
least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the Veteran 
has a chronic back disorder 
causally linked to any incident 
of his active military service, 
or is such a relationship 
unlikely (i.e., less than a 50-
50 degree of probability).  In 
addressing this question, the 
examiner must review the claims 
file, including the November 
1969 hospitalization record, the 
September 1970 examination 
report, and the September 1979 
Naval Reserve examination report 
(reflecting recurrent back pain) 
and September 1987 Reserve 
record (reflecting a history of 
back problems in 1981).  

iii.	A complete rationale is 
requested for any opinion 
rendered.  Such opinion should 
discuss the facts of record, 
including those found in the 
service treatment and service 
reserve treatment records.

b.	Bilateral Knee Disorder: The examiner 
should be advised that the Board has 
found credible, for the limited 
purpose of this remand only, the 
Veteran's assertion that he 
experienced bilateral knee pain 
during active service or an injury 
during a period of inactive duty for 
training.      

i.	Is it at least at likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
current/post service right or 
left knee disorder is causally 
linked to any incident of the 
Veteran's military service, 
including active duty for 
training or injury during 
inactive duty for training, or 
is such a relationship unlikely 
(i.e., less than a 50-50 
probability)?  In addressing 
this question, the examiner 
should note the Veteran's 
September 12, 1987 Naval Reserve 
treatment record (indicating a 
history of right knee pain for 
the past month), the September 
23, 1987 private orthopedic 
record (diagnosing a possible 
meniscus tear in the right 
knee), and the May 1988 Reserve 
evaluation (indicating that the 
Veteran was doing well after 
arthroscopic surgery the 
previous month).

ii.	The examiner is further 
requested to comment as to the 
likelihood that the Veteran's 
diagnosed knee disorder was 
caused by or aggravated by a 
diagnosed back disorder.

iii.	A rationale is requested for any 
opinion rendered.  The rationale 
should include a discussion of 
the applicable facts as found on 
examination and in the claims 
folder, including service 
treatment/service reserve 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

6.	The AMC should review the medical opinion(s) 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner(s) if all questions 
posed were not answered.

7.	Then, adjudicate the Veteran's claim for 
service connection for a disorder manifested 
by back pain, and readjudicate his claim for 
service connection for a disorder manifested 
by bilateral knee pain.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues on appeal 
since the March 2010 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


